                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Silvester Desmond Scott,           )
                                   )
                     Plaintiff,    )
                                   )
v.                                 )               Civil Action No. 9:19-316-BHH
                                   )
Sgt. K. Carter, Capt. A. Grant and )                             ORDER
Chief W. Beatty,                   )
                                   )
                     Defendants.   )
________________________________)

       This matter is before the Court upon Plaintiff’s pro se complaint alleging violations

of his constitutional rights by the named Defendants. In accordance with Local Rule

73.02(B)(2)(a), the matter was referred to a United States Magistrate Judge for preliminary

review.

       On April 9, 2019, the Magistrate Judge issued an order giving Plaintiff the

opportunity to amend his complaint to correct possible deficiencies and to provide

necessary information and paperwork to bring the case into proper form for evaluation and

possible service of process. Plaintiff was specifically warned that failure to provide the

necessary information within the permitted time would subject the case to dismissal.

Despite this warning, Plaintiff failed to provide the necessary information. Accordingly, on

May 8, 2019, the Magistrate Judge issued a report and recommendation (“Report”),

recommending that the Court dismiss this action without prejudice in accordance with

Federal Rule of Civil Procedure 41. Attached to the Report was a notice advising Plaintiff

of his right to file written objections to the Report within fourteen days of being served with

a copy. To date, no objections have been filed, and Plaintiff still has not provided the
necessary paperwork to bring this case into proper form.

       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’ “) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court adopts the Report (ECF No. 16), and this action is

dismissed without prejudice in accordance with Rule 41 of the Federal Rules of Civil

Procedure.

       AND IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

May 30, 2019
Charleston, South Carolina


                                                2
